Title: From Thomas Jefferson to Willink, Van Staphorst & Hubbard, 15 August 1789
From: Jefferson, Thomas
To: Willink, Van Staphorst & Hubbard



Gentlemen
Paris Aug. 15. 1789.

The present serves to acknowledge the receipt of your favor of the 10th inst. inclosing bills to the amount of one hundred and sixty nine thousand seven hundred and eighteen livres sixteen sous, which I immediately endorsed to Messrs. Grand & co. for negotiation, and to be paid by them to the foreign officers.
I expect within a few days to be able to decide what is to be done with the 30,000 florins to be reserved for a particular purpose.—I have the honour to be with great esteem, Gentlemen Your most obedt & most humble servt,

Th: Jefferson

